DETAILED ACTION
Applicant’s response, filed September 26, 2022, is fully acknowledged by the Examiner. Currently, claims 21-40 are pending with claims 1-20 cancelled. The following is a complete response to the September 26, 2022 communication.
Election/Restrictions
Applicant’s election of Species I in the reply filed on September 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 21-40 will be examined as directed to Species I.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 28-34, and 36-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US Pat. Pub. 2012/0157989 A1).
Regarding claim 21, Stone provides for a medical device comprising: an expandable electrode assembly reciprocally movable between a first configuration and a second configuration (see figure 12A), the expandable electrode assembly including: a first plurality of longitudinally extending legs formed in a first partially tubular member (see figure 12C with the first members defined by the ones of 176 with the proximally placed enlarged portion), a second plurality of longitudinally extending legs formed in a second partially tubular member (see figure 12C with the second members defined by the ones of 176 with the distally placed enlarged portion), a first end piece formed by first ends of the first and second partially tubular members (see figure 12C showing a first end piece formed by the first ends), and a second end piece formed by second ends of the first and second partially tubular members (see figure 12D showing a second end piece formed by the second ends), wherein a portion of the second partially tubular member is configured to be received in a portion of the first partially tubular member (via the placement of a portion of the second tubular member within the circumferential envelope defined by the first tubular member; addition, with each of the second plurality of legs being between respective ones of the first extending legs).
Regarding claim 22, Stone provides that the legs of the first partially tubular member circumferentially alternate with legs of the second partially tubular member (See figures 12A-D).
	Regarding claim 23, Stone provides that  the first ends of the first and second partially tubular members are substantially C-shaped (see figures 12C and D showing the C-shaped ends of each of 176/178), and the first end piece is formed by inserting the first end of the second partially tubular member into a volume partially defined by the first end of the first partially tubular member (See figure 12C where the first end of the second partially tubular member in inserted into a volume partially defined by the end of the first).
Regarding claim 24, Stone provides that a portion of the second partially tubular member is received in a portion of the first partially tubular member (again, via the placement of a portion of the second tubular member within the circumferential envelope defined by the first tubular member; addition, with each of the second plurality of legs being between respective ones of the first extending legs), the first and second plurality of longitudinally extending legs define an expandable basket (basket as in figure 12A).
Regarding claim 25, Stone provides that the second end of the second partially tubular member further includes an offset that extends longitudinally beyond the second end of the first partially tubular member (See figure 12D with the distally-place enlarged pad extending beyond the more proximally placed pad).
	Regarding claim 26, Stone provides for the inclusion of an activation element disposed through the first and second end pieces, the activation element configured to move the expandable electrode assembly radially outward from the first configuration to the second configuration, and reciprocally back to the first configuration (See figure 12G with the activation element passing through the middle).
	Regarding claim 28, Stone provides that each leg of the first and second plurality of longitudinally extending legs includes: a first insulated section; a second insulated section; and an exposed electrically conductive section between the first and second insulated sections (See [0123]).
	Regarding claim 29, Stone provides that the first and second end pieces are insulated (the end pieces would be insulated per [0123]).
	Regarding claim 30, Stone provides that the second end of the second partially tubular member includes a circumferentially extending gap between first and second C-shaped portions (see figure 12D with a circumferential gap between respective first and second C-shaped portions), at least one of the second plurality of longitudinally extending legs extends from the first C-shaped portion (a first one of the second legs extends from the first C-shaped portion), and at least one of the second plurality of longitudinally extending legs extends from the second C-shaped portion (a second one of the second legs extends from the second C-shaped portion).
	Regarding claim 31, Stone provides that  the first end of the first partially tubular member includes a circumferentially extending gap between first and second C-shaped portions (see figured 12C with a circumferential gap existing between respective one of the C-shaped portions of the first partially tubular member), at least one of the first plurality of longitudinally extending legs extends from the first C-shaped portion of the first partially tubular member (a first one of the first legs extends from the first C-shaped portion), and at least one of the first plurality of longitudinally extending legs extends from the second C-shaped portion of the first partially tubular member (a second one of the second legs extends from the second C-shaped portion).
	Regarding claim 32, Stone provides that the first end piece further includes a first longitudinally extending gap disposed between circumferential ends of the first end piece; and the second end piece further includes a second longitudinally extending gap disposed between circumferential ends of the second end piece (as shown in each of figures 12C and 12D, each end piece has a longitudinally extending gap between circumferential ends of respective ones of the first legs and second legs).
Regarding claim 33, Stone provides for a tube disposed around at least one leg of the first or second plurality of legs (see, for example, figure 14a with the tube at 262 disposed around the first and second plurality of legs).
	Regarding claim 34, Stone provides for a third longitudinally extending gap disposed in either the first end or the second end of the first partially tubular member (a third gap formed diametrically across between two respective legs forming the first partially tubular member), the tube extending through the third longitudinally extending gap when the expandable electrode assembly is in the second configuration, wherein the second configuration is an expanded configuration (see figure 12G with the internal tube extending through this gap with the assembly is expanded).
	Regarding claim 36, Stone provides for a medical device, comprising: a first partially tubular member including a first end, a second end, and a first plurality of legs extending between the first and second ends of the first partially tubular member (See figures 12C and D with the first partially tubular member defined by the members with the proximally placed enlarged portion as in figure 12C), and a second partially tubular member including a first end, a second end, and a second plurality of legs extending between the first and second ends of the second partially tubular member (See figures 12C and D with the second partially tubular member defined by the members with the more distally placed enlarged portion as in figure 12C), wherein: the first ends of the first and second partially tubular members are coupled together (via the structural coupling of the first ends to one another when the device is assembled), the second ends of the first and second partially tubular members are coupled together (via the structural coupling of the second ends to one another when the device is assembled), and the first and second plurality of legs are disposed about a longitudinal axis of the medical device (via the arrangement as shown in figures 12A-G).
	Regarding claim 37, Stone provides that the legs of the first partially tubular member circumferentially alternate with legs of the second partially tubular member (as shown in figures 12A, C, D).
	Regarding claim 38, Stone provides that the first and second ends of the first and second partially tubular members are C-shaped (via the individual portions of the ends formed by the respective legs being C-shaped as in figures 12C/D).
	Regarding claim 39, Stone provides for a medical device, comprising: an expandable electrode assembly reciprocally movable between a first configuration and a second configuration (see figure 12A with the assembly depicted being movable between a collapsed and an expanded arrangement as in figures 14A/B), the expandable electrode assembly including: a first end part extending only partially around a circumference of the medical device (see figure 12C providing for the first end part defined by the members with the proximally placed enlarged portion), a second end part extending only partially around the circumference of the medical device (see figure 12C with the second past defined by the members with the more distally placed enlarged portion as in figure 12C), wherein a portion of the second end part is configured to be received in a portion of the first end part (via the placement of a portion of the second end part between two adjacent portions of the first end part), a first plurality of longitudinally extending legs coupled to the first end part (a sin figures 12A, C and D with the legs extending along the longitudinal axis of the device), and a second plurality of longitudinally extending legs coupled to the second end part (a sin figures 12A, C and D with the legs extending along the longitudinal axis of the device).
	Regarding claim 40, Stone provides that legs of the first plurality of longitudinally extending legs circumferentially alternate with legs of the second plurality of longitudinally extending legs (as shown in figures 12A-G).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27 and 35 rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US Pat. Pub. 2012/0157989 A1) as applied to claims 26 and 34 respectively above, and further in view of Kaplan et al. (US Pat. Pub. 2007/0106292 A1).
Regarding claim 27, Stone fails to specifically provide that  the activation element is electrically conductive and configured to deliver electrical energy to at least one of the first or second plurality of longitudinally extending legs. Kaplan disclose a similar expandable electrode arrangement as that of Stone and specifically provides for the inclusion of an electrically conductive activation element for delivery of energy to its longitudinally extending legs (see [0064] with the wire 124 being conductive). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a conductive wire as in Kaplan to the activation element of Stone to provide for an electrically conductive activation element for powering each of the first and second plurality of longitudinally extending legs. It is the Examiner’s position that the inclusion of the wire as in Kaplan would represent a known manner of providing the requisite connection to a source of energy of the legs of Stone, with Kaplan readily providing that an activation element is functional capable with a reasonable expectation of success to one of skill in the art to provide this connection.
Regarding claim 35, Stone provides for an endcap structure (see the tip as in figure 14) but fails to provide that such is disposed through the first or second longitudinally extending gap, the endcap configured to prevent rotation of the first partially tubular member relative to the second partially tubular member. Kaplan discloses a similar device as that of Stone and specifically provides for an endcap 146 disclosed through the first and second longitudinally extending gaps (via the placement between each of the arms at 160) and with such being configured to prevent rotation of the first partially tubular member relative to the second partially tubular member (via the receiving of the arms form each of the tubular members as shown through the figures). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an endcap arrangement as in Kaplan to the device of Stone to provide an alternative arrangement of securing the distal end of the legs such that they are fixed relative to one another. Such would provide for a fixed circumferential location of the arms relative to one another, while allowing for the expansion and contraction of the assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794